Name: Commission Regulation (EC) No 2494/98 of 18 November 1998 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities19. 11. 98 L 309/41 COMMISSION REGULATION (EC) No 2494/98 of 18 November 1998 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1148/98 (2), and in particular Article 17 (5) thereof, Whereas the rates of the refunds applicable from 1 November 1998 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 2361/98 (3); Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 2361/98 to the informa- tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 2361/98 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 19 November 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 293, 31. 10. 1998, p. 30. EN Official Journal of the European Communities 19. 11. 98L 309/42 ANNEX to the Commission Regulation of 18 November 1998 altering the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty Rate of refund in ECU/100 kg Product In case of advance fixing of refunds Other White sugar:  pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94 3,77 3,77  in all other cases 45,73 45,73